DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “disk-shaped”, “spherically-shaped” and “elongated fibers” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicant’s specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, a spherical shaped particle is taken to include slight deviations from a perfect sphere (e.g. ellipsoidal); a disk-shaped particle is taken to be any particle that is flat or tabular with one dimension significantly shorter than the others and the remaining two dimensions approximately equal to each other; and elongated fibers are taken to include any acicular, needle-like, etc. type particles where one dimension is significantly longer than the others.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.


Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al. (U.S. Patent No. 10,957,475 B2 and corresponding PGPUB) in view of Suetsuna et al. (U.S. Patent App. No. 2020/0035391 A1) and Imaoka et al. (U.S. Patent App. No. 2010/0068512 A1).
Regarding claim 1, Kwon et al. disclose an inductor (Title; Abstract) configured to generate a magnetic field (ibid) comprising a coil disposed about a magnetic core (ibid), the core comprising a magnetic powder (ibid) suspended in a non-magnetic matrix (col. 4, line 66 bridging col. 5, line 13 –polymer), the magnetic powder having disk-shaped particles (col. 3, lines 3 – 44 and Figures), the disk-shaped particles having radii and thicknesses (ibid), wherein the radii of the disk-shaped particles are substantially parallel with the magnetic field (ibid and Abstract) and the thicknesses of the disk-shaped particles are substantially perpendicular to the generated magnetic field (necessarily present because the dimensions are perpendicular to the radii in disk-shaped particle; ergo if the radii [longest dimension] is parallel to the magnetic field as taught by Kwon et al., the other dimensions must necessarily be perpendicular to the magnetic field).
Kwon et al. fails to explicitly teach controlling the thickness of the disk-shaped particles to be perpendicular to the magnetic field nor the inclusion of spherical particles, though Kwon et al. does explicitly teach that a mixture of first and second magnetic particles can be used (col. 3, lines 35 – 43, as well as illustrating the particles as ‘spheres’).
First, the Examiner deems that orienting the thickness (i.e. one of the dimensions perpendicular to the radii) to be perpendicular to the magnetic field is a known functional equivalent to the other possible orientations as the critical teaching in Kwon et al. is that the radii (the longest dimension in a disk-shaped particle) is parallel to the magnetic field.  There is no evidence that which dimension is perpendicular affects the Kwon et al. benefits of improved permeability and inductance (col. 4, lines 43 – 58).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, having disk shaped particles with the radii parallel to the magnetic field and the thickness perpendicular or not perpendicular are functional equivalents in the field of suitable orientations for the disk-shaped particles in Kwon et al. as the critical dimension is the radii, which is taught to be parallel and all particles must possess a thickness that is perpendicular to the radii as those are the xyz dimensions (or radii dimensions) that we live in.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Second, the Examiner notes that using mixtures of particles of different shapes is well established in the inductor/magnetic core arts, as exemplified by at least Imaoka et al. (Paragraph 0138).  A more specific embodiment teaching the use of spherical particles in combination with flat (i.e. disk or ‘needle-like’) particles is Suetsuna et al. (Title; Abstract; Figures, especially Figures 7A and 10B and Paragraphs 0046 – 0050).  Suetsuna et al. teach that the use of the mixed particles improves thermal stability and mechanical characteristics (ibid).  While Suetsuna et al. does not use the term ‘spherical’ in describing the secondary particles 4, the images clearly disclose spherical particles and Suetsuna et al. only refers to the average diameter of the particles (e.g. see Abstract).  Only spheres have diameters as their sole see citations above).  
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kwon et al. to include (either on the surface of the particles as taught by Suetsuna et al., or as a simple mixture as taught in Kwon et al. and/or Imaoka et al.) spherical particles as taught by Suetsuna et al., as the inclusion of spherical particles can lead to improved thermal stability and mechanical characteristics.
Regarding claims 2 and 3, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amount of magnetic material versus the amount of binder/non-magnetic material through routine experimentation, especially given the knowledge in the magnetic arts that the more magnetic material used, the stronger the core magnetic properties will be while the more binder/non-magnetic material used, the stronger the mechanical durability of the core will be.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the aspect ratio of the various particles through routine experimentation, especially given the teaching in Suetsuna et al. regarding the desire to use aspect ratios meeting the claimed limitations for similar disk shaped particles (Abstract).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 5 – 7, it would have been obvious to add additional (tertiary) particles for substantially the same reasons as taught above.  Specifically, Imaoka et al. teach that the shape is known in the art and that mixtures of particles is also known.  Kwon et al. is clearly open to mixtures of particles and there is nothing presently of record to demonstrate any unexpected behavior when using mixtures of disk-like particles, spherical particles and elongated fiber-like particles. As taught by Kwon et al., the longest axis (i.e. length) should be aligned parallel to the magnetic field (see col. 3 citations above).
Claims 8 – 20 are variations of the above claims starting with mixtures of spherical particles and either elongated fibers (claim 8) or both elongated fibers and disks (claim 15).  The dependent claims are met for the same reasons as applied above with regard to claims 2 – 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
October 22, 2021